Citation Nr: 1614053	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-49 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from December 1941 to October 1966.

This matter comes before the Board of Veterans' Appeals Board on appeal from an October 2008 rating decision of the VA Regional Office RO in Manila, the Republic of the Philippines.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Buffalo, New York.

In November 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2013, April 2013, and October 2013 to obtain treatment records and afford the Veteran VA examinations. 

A Board decision in May 2014 denied service connection for arthritis of the upper extremities and entitlement to a TDIU.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied entitlement to a TDIU.  In a Memorandum Decision dated in November 2015, the Court vacates the Board's denial of this issue, and remanded the case for readjudication in accordance with the decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably another remand is necessary.  As noted by the Court, the Veteran had not been afforded a VA examination to consider the combined effects of the Veteran's service-connected disabilities on his ability to gain and retain substantially gainful employment.  Therefore, a remand is necessary to provide the Veteran with such an examination.  Additionally, as the Veteran's combined disability rating does not meet the schedular criteria for the award of a TDIU, on remand, entitlement to a TDIU on an extraschedular basis should be referred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the combined effect of his service-connected disabilities on his ability to gain and retain substantially gainful employment.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should discuss the collective impact that the Veteran's service-connected disabilities (gastroesophageal reflux disease (GERD) with Barrett's esophagus, intestinal type and hiatal hernia; degenerative changes of the cervical spine; tinnitus; bilateral hearing loss; and linear submental scar below the chin, right midline part of neck, status post excision of chronic nonspecific lymphadenitis) have on his ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration of a TDIU award.  The Under Secretary or Director must consider the collective impact of the Veteran's service-connected disabilities (GERD with Barrett's esophagus, intestinal type and hiatal hernia; degenerative changes of the cervical spine; tinnitus; bilateral hearing loss; and linear submental scar below the chin, right midline part of neck, status post excision of chronic nonspecific lymphadenitis) on his ability to gain and retain substantially gainful employment in light of his employment history, educational and vocational attainment, and all other factors having a bearing on the issue.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




